DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocher (US Pat No 8,235,178 B2). Kocher discloses an elevator (fig. 1), comprising:
Re claim 1, an elevator car (2); a drive mechanism (10) connected with the elevator car, the drive mechanism moving with the elevator car in a vertical direction (fig. 1 shows vertical path of shaft 4), the drive mechanism including at least one drive member (col 3 ln 6-8 describes motors associated with wheels 12,14) that is configured to engage a vertical structure (6) near the elevator car, climb along the vertical structure to selectively cause movement of the elevator car (specification describes 12 and 14 as friction drive wheels, therefore the car would move when the wheels rotate), and selectively prevent movement of the elevator car when the at least one drive member remains in a selected position relative to the vertical structure (specification describes 12 and 14 as friction drive wheels, therefore the car would not move when the wheels do not rotate); and a biasing mechanism (16,18,20) that urges the at least one drive member in a direction to engage the vertical structure (fig. 3), the biasing mechanism applying a biasing force based upon a condition of the elevator car (col 2 ln 11-20  and fig. 3: more biasing force will be applied onto 6 by the wheels corresponding to more weight of the car), the biasing force changing based upon a change in the condition (col 2 ln 11-20  and fig. 3: more biasing force will be applied onto 6 by the wheels corresponding to more weight of the car), wherein all of the biasing mechanism is supported on the elevator car and moves with the elevator car in the vertical direction (fig. 1).
Re claim 2, wherein the vertical structure includes a traction surface (vertical side surface of 6) that the at least one drive member engages, the at least one drive member rotates while engaging the traction surface (12,14 are wheels that rotate when engaging with 6), and the biasing force is normal to the traction surface (the clamping force is in the horizontal direction).
Re claim 3, wherein the biasing mechanism comprises an actuator (20; 20 pulls down on 16 and 18) that applies the biasing force, and the actuator varies the biasing force based on the change in the condition (specification describes the clamping force actuated by 20 is dependent on the weight of the cabin).
Re claim 7, wherein the at least one drive member comprises a plurality of rotatable drive members (12 and 14 are two wheels), the biasing mechanism comprises a plurality of beams (16,18) supported for movement in a first direction (horizontal direction) to urge the at least one rotatable drive member into engagement with the vertical structure, the beams move at least partially in the first direction based upon a force in a second, different direction (vertical direction), and the load of the elevator car is in the second direction (the specification describes the clamping force, which is in the horizontal direction, is dependent on the weight of the cabin, which is the downward direction).
Re claim 8, wherein the plurality of beams that are supported for pivotal movement relative to each other to change the biasing force (16 and 18 pivot relative to each other at pivot point of 20).
Re claim 17, a method of controlling movement of an elevator car (2), the method comprising: connecting a drive mechanism (10) with the elevator car, the drive mechanism including at least one drive member (col 3 ln 6-8 describes motors associated with wheels 12,14) that is configured to engage a vertical structure (6) near the elevator car; moving the drive mechanism with the elevator car in a vertical direction by causing the at least one drive member to climb along the vertical structure (specification describes 12 and 14 as friction drive wheels, therefore the car would move when the wheels rotate); preventing movement of the elevator car by maintaining the at least one drive member in a selected position relative to the vertical structure (specification describes 12 and 14 as friction drive wheels, therefore the car would not move when the wheels do not rotate); urging the at least one drive member in a direction (horizontal inward direction) to engage the vertical structure using a biasing mechanism (16,18,20) that is entirely supported on the elevator car (fig. 1) for applying a biasing force based upon a condition of the elevator car (col 2 ln 11-20  and fig. 3: more biasing force will be applied onto 6 by the wheels corresponding to more weight of the car); and changing the biasing force based upon a change in the condition (col 2 ln 11-20  and fig. 3: more biasing force will be applied onto 6 by the wheels corresponding to more weight of the car).
Re claim 18, wherein the condition comprises at least one of a load of the elevator car and a status of the elevator car (fig col 2 ln 11-20  and fig. 3: more biasing force will be applied onto 6 by the wheels corresponding to more weight of the car).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 8, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654